Citation Nr: 1034703	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-27 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating for individual 
unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran served on active duty from April 1945 to December 
1946, and from October 1948 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service connection is in effect for bilateral mixed deafness 
rated 80 percent disabling, residuals of prostate cancer, rated 
20 percent disabling, tinnitus, rated 10 percent disabling, 
status post duodenal ulcer, rated 10 percent disabling, and post 
operative residual stapedectomy of the left ear and stables 
mobilization of the right ear, rated noncompensable (0 percent 
disabling).  His disabilities thus satisfy the criteria set forth 
in 38 C.F.R. § 4.16(a) (2009).  

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
Because the Veteran is unemployed and his service-connected 
disabilities satisfy the percentage requirements set forth in 
38 C.F.R. § 4.16(a), the Board finds that VA must obtain a 
medical opinion to determine whether it is at least as likely as 
not that his service-connected disabilities, and, particularly, 
his bilateral mixed deafness, render him unable to secure or 
follow a substantially gainful occupation because soliciting such 
an opinion is necessary to adjudicate this claim.  Thus, the 
Board has no discretion and must remand this matter to afford the 
Veteran a VA examination, the report of which must address the 
above inquiry.  See 38 U.S.C.A. § 5103A; see also Colayong v. 
West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  After associating any pertinent, 
outstanding records with the claims folder, 
the AMC should schedule the Veteran for an 
appropriate VA examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All appropriate 
tests and studies should be conducted.  
Thereafter, the examiner should opine as to 
whether, without regard to the Veteran's age 
or the impact of any nonservice-connected 
disabilities, it is at least as likely as not 
that his service-connected disabilities, and, 
in particular, his bilateral mixed deafness, 
either alone or in the aggregate, render him 
unable to secure or follow a substantially 
gainful occupation.  

If the Veteran's service-connected 
disabilities do not cumulatively render him 
unemployable, the examiner should suggest the 
type or types of employment in which the 
Veteran would be capable of engaging with his 
current service-connected disabilities, given 
his current skill set and educational 
background.

A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.  

2.  After completion of the foregoing, the 
AMC should readjudicate the claim.  If the 
benefit sought remains denied, the Veteran 
and his representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

